[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                            No. 11-12755              MAY 9, 2012
                                        Non-Argument Calendar          JOHN LEY
                                      ________________________          CLERK

                            D.C. Docket No. 4:10-cr-00080-RH-WCS-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff-Appellee,


                                                  versus


KEVIN MICHAEL TILCOCK,

lllllllllllllllllllllllllllllllllllllll    l                     Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                               (May 9, 2012)

Before CARNES, WILSON and PRYOR, Circuit Judges.
PER CURIAM:

      Kevin Tilcock appeals his sentence of 135 months of imprisonment for

conspiring to distribute oxycodone, methadone, and alprazolam, 21 U.S.C. § 846,

possessing those illegal drugs with intent to distribute, id. § 841(a)(1), (b)(1)(C),

and distributing oxycodone, id. Tilcock challenges the enhancement of his

sentence for obstructing justice, United States Sentencing Guidelines Manual §

3C1.1 (Nov. 2010), and the denial of his request to reduce his sentence for

accepting responsibility by pleading guilty, id. § 3E1.1. We affirm.

      We review the interpretation and application of the Sentencing Guidelines

de novo and related findings of fact for clear error. United States v. Doe, 661 F.3d

550, 565 (11th Cir. 2011) (obstruction of justice); United States v. Gupta, 572

F.3d 878, 887 (11th Cir. 2009) (acceptance of responsibility). The finding that a

defendant has not accepted responsibility for his criminal conduct is “‘entitled to

great deference on review and should not be disturbed unless it is without

foundation.’” United States v. Knight, 562 F.3d 1314, 1322 (11th Cir. 2009)

(quoting United States v. Davis, 878 F.2d 1299, 1301 (11th Cir. 1989)).

      The district court did not err when it enhanced Tilcock’s sentence for

obstructing justice nor when it denied his request for a reduction of his sentence

for acceptance of responsibility. During a pre-sentence hearing, Tilcock testified

                                           2
that he had identified Jacob Mason as the person who had made the undercover

purchases that led to the charges against him. Tilcock admitted that he had called

Mason and had said “If you’re still living in Tallahassee, I’ll find you and beat

your ass”; “I’ll come after that whore of yours too”; and “I’ve got a pistol waiting

too.” Mason testified that he also had received text messages from Tilcock that

stated, “When I see you, I’ll get you.” The district court did not clearly err in

finding that Tilcock had intended to threaten Mason, see id. § 3C1.1 cmt n.4(A),

and that Tilcock “ha[d] not accepted responsibility for his criminal conduct,” id. §

3E1.1 cmt. n.4.

      We AFFIRM Tilcock’s sentence.




                                           3